OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs; and the certified question answered in the affirmative.
Exercising their discretion in this matrimonial and custody action, the courts below denied defendant certain discovery she sought, including the right to compel her husband to submit to a psychiatric examination by a physician of her *844choice under CPLR 3121. The Appellate Division granted leave to appeal to this court and certified the following question as decisive of its determination: "Was the order of this court dated November 25, 1985 properly made?”
Inasmuch as the grant or denial of discovery is a discretionary matter, the scope of our review in this appeal is limited to determining whether the courts below had the power to deny discovery and, if so, whether that discretionary power was abused (Matter of 425 Park Ave. Co. v Finance Adm’r, 69 NY2d 645, 647; Herrick v Second Cuthouse, 64 NY2d 692, 693; Brady v Ottaway Newspapers, 63 NY2d 1031). We conclude that the denial of discovery and grant of a protective order in this case was within the lower courts’ power and that the decisions below did not constitute an abuse of discretion as a matter of law.
Chief Judge Wachtler and Judges Simons, Kaye, Titone, Hancock, Jr., and Bellacosa concur in memorandum; Judge Alexander taking no part.
Order affirmed, etc.